DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
 


Response to Arguments
Applicant’s arguments filed on 7/20/2021 with respect to claims 1, 7-8, 15, 17-18 and 20-23 have been considered. Applicant’s amendment necessitated the new grounds of rejections as being presented below by introducing the new reference of Wang (US PGPUB 2020/0085290 A1).


Claim Objections
Claim 17, is objected to because of the following informalities:  Currently claim 17, depends on claim 15, however should depend on claim 1, since claim 1 is a method claim not claim 15.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 15, 21, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balaji (US PGPUB 2018/0214087 A1) and further in view of Wang (US PGPUB 2020/0085290 A1).

As per claim 1, Balaji discloses a method (Balaji, Fig. 1:100 and Fig. 3) comprising: 
receiving an image comprising an object of interest (Balaji, Fig. 1:102, and paragraph 36, discloses “the image input module 102 is configured to receive and forward the one or more fundus images of the one or more patients to the pre-processing module 104” and Fig. 3:302); 
generating an enhanced image by at least preprocessing the image to enhance at least a portion of the image (Balaji, Fig. 1:104, and paragraph 36, discloses “The pre-processing module 104 is configured to apply one or more transformations to the one or more received fundus images” and Fig. 3:304);
determining, based on one or more neural networks, one or more classifications of the enhanced image (Balaji, Fig. 1:106:108, and Fig. 3:306:308); 
Although Balaji discloses preprocessing the input image and then classifying the image however does not explicitly disclose wherein the one or more neural networks comprise a first convolutional neural network (CNN) optimized for sensitivity by training the first CNN to achieve a sensitivity above a sensitivity threshold, and a second CNN optimized for specificity by training the second CNN to achieve a specificity above a specificity threshold; determining, based on the one or more classifications, a characteristic of the object of interest; and 
outputting the characteristic of the object of interest.
Wang discloses wherein the one or more neural networks comprise a first convolutional neural network (CNN) optimized for sensitivity by training the first CNN to achieve a sensitivity above a sensitivity threshold, and a second CNN optimized for specificity by- 
determining, based on the one or more classifications, a characteristic of the object of interest (Wang, paragraph 46, discloses “diagnostic conclusions classified as "with lesion" or "without lesion", or alternatively classified as "without lesion" or "a certain lesion type"); and 
outputting the characteristic of the object of interest (Wang, paragraphs 46 and 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaji teachings by implementing a characteristic determiner to the system, as taught by Wang.
The motivation would be to improve the accuracy of diagnosis of lesions in fundus images (paragraph 10), as taught by Wang.

As per claim 7, Balaji in Wang further discloses the method of claim 1, wherein the characteristic comprises enhanced image size (Wang, paragraph 73, discloses image size).

As per claim 8, Balaji discloses a system (Balaji, Fig. 1:100 and Fig. 4:400) comprising: 
a storage device configured to store a plurality of images (Balaji, paragraph 11); 


As per claim 15, Balaji discloses a non-transitory computer-readable medium (Balaji, Fig. 4:402:404) comprising computer-executable instructions that when executed by a processor (Balaji, Fig. 4:404, and paragraph 48) perform the method comprising: 
receiving an image comprising an object of interest (Balaji, Fig. 1:102, and paragraph 36, discloses “the image input module 102 is configured to receive and forward the one or more fundus images of the one or more patients to the pre-processing module 104” and Fig. 3:302); 
generating an enhanced image by at least preprocessing the image to enhance at least a portion of the image (Balaji, Fig. 1:104, and paragraph 36, discloses “The pre-processing module 104 is configured to apply one or more transformations to the one or more received fundus images” and Fig. 3:304);
determining, based on a first convolution neural network (CNN), a first classification of the enhanced image (Balaji, Fig. 1:106, and paragraphs 25-27, discloses “by using five CNNs, the feature extraction module 106 facilitates each CNN to extract features specific to a class representing a specific stage of retinopathy and avoiding loss of information” and also please see Fig. 2, which is further elaboration of five CNNs), 
determining, based on a second CNN, a second classification of the image (Balaji, Fig. 1:106, and paragraphs 25-27, discloses “by using five CNNs, the feature extraction 
Although Balaji discloses first and second neural networks however does not explicitly discloses wherein the first CNN optimized for sensitivity by training the first CNN to achieve a sensitivity above a sensitivity threshold, and the second CNN optimized for specificity by training the second CNN to achieve a specificity above a specificity threshold;
determining, based on the first classification and the second classification, a characteristic of the object of interest; and 
outputting the characteristic of the object of interest (Tang, paragraphs 53 and 54).
Wang discloses wherein the first CNN optimized for sensitivity by training the first CNN to achieve a sensitivity above a sensitivity threshold, and the second CNN optimized for specificity by training the second CNN to achieve a specificity above a specificity threshold (Wang, Fig. 3:10A, and Fig. 10:10B, and paragraphs 47, 51 and 52, discloses “the artificial neural network and neural network system according to this embodiment may have a sensitivity of 85% or higher and a specificity of 90% or higher”);
 determining, based on the first classification and the second classification, a characteristic of the object of interest (Wang, paragraphs 46, 73 and 100); and 
outputting the characteristic of the object of interest (Wang, paragraphs 46 and 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaji teachings by implementing a characteristic determiner to the system, as taught by Wang.


As per claim 21, Balaji in view of Wang further discloses the method of claim 1, wherein preprocessing the image to enhance at least a feature of the image comprises one or more of: a transformation of the lightness of at least a feature of the image; a transformation of the color of at least a feature of the image; a transformation of the lightness and the color of at least a feature of the image; or a reduction of the color variance of at least a feature of the image (Balaji, paragraphs 23 and 36, hue transofrmation).

As per claim 23, Balaji in view of Wang further discloses the method of claim 1, wherein the feature to be enhanced is indicative of a blood vessel, a hemorrhage, or the normal background of the image (Wang, paragraph 72, discloses blood vessel).








Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balaji (US PGPUB 2018/0214087 A1) and further in view of Wang (US PGPUB 2020/0085290 A1) and further in view of Kumar (US PGPUB 2012/0316421 A1).

As per claim 17, Balaji in view of Wang further discloses the method of claim 15, further comprising Although Balaji discloses in paragraph 40, discloses “system 100 uses pattern recognition with feedback loop” however Balai in view of Wang does not explicitly disclose receiving feedback in response to providing the characteristic of the object of interest.
Kumar discloses receiving feedback in response to providing the characteristic of the object of interest (Kumar, paragraphs 70 and 202, discloses “The relevance feedback includes a change to the result data.  The system 1600 will use the relevance feedback to train the classifiers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaji in view of Wang teachings by providing a feedback to the classifier, as taught by Kumar.
The motivation would be to improve future statistical analysis (paragraph 70), as taught by Kumar.

As per claim 18, Balaji in view of Wang in view of Kumar further discloses the method of claim 17, further comprising modifying at least one of the first classification and second classification in receiving the feedback (Kumar, paragraph 202).




Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balaji (US PGPUB 2018/0214087 A1) and further in view of Wang (US PGPUB 2020/0085290 A1) and further in view of Tang (US PGPUB 2020/0202103 A1).

As per claim 20, Balaji in view of Wang further discloses the method of claim 1, wherein preprocessing the image to enhance at least a feature of the image comprises: Balaji in view of Wang does not explicitly disclose selecting coordinates of the object of interest corresponding to an approximate center of a second characteristic of an object of interest; and 
centering the image according to the selected coordinates; and cropping the image.
Tang discloses selecting coordinates of the object of interest corresponding to an approximate center of a second characteristic of an object of interest (Tang, Fig. 1:102, and paragraphs 68 and 71); and 
centering the image according to the selected coordinates (Tang, paragraphs 71 and 84); and cropping the image (Tang, paragraphs 68 and 84, discloses “Corresponding cropped training images centred on the lesion location, e.g. with image sizes of 61.times.61 pixels and three channels depth, can be generated in order to train the second CNN 130”).

The motivation would be to automatically and accurately detecting retinopathy (paragraph 2), as taught by Tang.

As per claim 22, Balaji in view of Wang further discloses the method of claim 1, wherein the Balaji in view of Wang does not explicitly disclose feature to be enhanced is indicative of a microaneurysm.
Tang discloses feature to be enhanced is indicative of a microaneurysm (Tang, paragraph 57, discloses “microaneurysm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaji in view of teachings by enhancing an image, as taught by Tang.
The motivation would be to automatically and accurately detecting retinopathy (paragraph 2), as taught by Tang.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633